EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Muller on February 2, 2022.

The application has been amended as follows: 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     In the amendment to the specification filed on December 14, 2021, two separate amendments were made to paragraph [0076].  Applicant confirmed that two separate amendments were meant to be made together or concurrently to the same paragraph such that the intended amendment was intended to be written as below:

[0076] The amplifier AMP2 of the at least one sub-pump component 141B may
generate and output a second pump clock Pump_clock2 having a predetermine
cycle. The second switch SW2 that is activated in response to a mode signal
Mode_signal indicating an interleaved operation may transmit the second pump
clock Pump_clock2 to the stage STAGE2. 
 The first switch SW1 may be disabled in response to the mode
signal Mode_ signal so that the first pump clock Pump_clock1 generated from the
master pump component 141A is blocked from being transmitted to the stage
STAGE2. The stage STAGE2 may generate the second output voltage Vout2,
different in level from Vout1, in response to a second pump clock
Pump_clock2. The amplifier AMP2 may receive the second output voltage Vout2
as a second feedback voltage Feedback2 and generate the second pump clock
Pump_clock2 based on a potential level of the second feedback voltage
Feedback2. For example, if the potential level of the second feedback voltage
Feedback2 is higher than a reference voltage level, the amplifier AMP2 may
suspend the operation of generating the second pump clock Pump_clock2.
Hence, the pumping operation of the stage STAGE2 may be stopped so that the
second output voltage Vout2 is reduced. If the potential level of the second
feedback voltage Feedback2 is lower than the reference voltage level, the
amplifier AMP2 may continuously generate the second pump clock Pump_clock2.
Hence, the pumping operation of the stage STAGE2 may be continuously
performed so that the second output voltage Vout2 is increased. According to
the foregoing operation, the sub-pump component 141B may generate and
output the second output voltage Vout2 having a constant potential level.

Therefore, the specification is to be amended such that the paragraph [0076] is to written as below in final form:

[0076] The amplifier AMP2 of the at least one sub-pump component 141B may
generate and output a second pump clock Pump_clock2 having a predetermine
cycle. The second switch SW2 that is activated in response to a mode signal
Mode_signal indicating an interleaved operation may transmit the second pump
clock Pump_clock2 to the stage STAGE2. The first switch SW1 may be disabled in response to the modesignal Mode_ signal so that the first pump clock Pump_clock1 generated from themaster pump component 141A is blocked from being transmitted to the stageSTAGE2. The stage STAGE2 may generate the second output voltage Vout2,
different in level from Vout1, in response to a second pump clock
Pump_clock2. The amplifier AMP2 may receive the second output voltage Vout2
as a second feedback voltage Feedback2 and generate the second pump clock
Pump_clock2 based on a potential level of the second feedback voltage
Feedback2. For example, if the potential level of the second feedback voltage
Feedback2 is higher than a reference voltage level, the amplifier AMP2 may
suspend the operation of generating the second pump clock Pump_clock2.
Hence, the pumping operation of the stage STAGE2 may be stopped so that the
second output voltage Vout2 is reduced. If the potential level of the second
feedback voltage Feedback2 is lower than the reference voltage level, the
amplifier AMP2 may continuously generate the second pump clock Pump_clock2.

performed so that the second output voltage Vout2 is increased. According to
the foregoing operation, the sub-pump component 141B may generate and
output the second output voltage Vout2 having a constant potential level.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827